DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 16-19, drawn to heat sealable coating.
Group II, claim(s) 9-13, drawn to a heat sealable substrate.
Group III, claim(s) 14 and 15, drawn to a method of forming a heat sealable substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the heat sealable composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art cited below.

During a telephone conversation with Christopher Andrzejak on 6/3/22, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

While Applicant recites wt% for several components of claim 1, from which the balance of the claims depend, the claim does not include the bases for the various recited wt%s.  For instance, the recited 50 to 80 wt% for the total binders may conflict with the recited 5 to 30wt% of at least one adhesive binder.  The bases for the recited wt%s is unclear. The same lack of clarity is repeated in several dependent claims 4, 5, 7, 8 and 19, that recite wt%s without stated bases for the wt%s.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “polyethylene acrylate” in claim 16 appears to be used to mean “ethylene-acrylate acid copolymer,” while it could also mean a copolymer of polyethyene and acrylate, i.e. acrylic acid ester.” The term is indefinite because the specification does not clearly define the term, as they are used here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 16 and 19 is/are rejected under 35 U.S.C. 102 ((a)(1)/(a)(2)) as being anticipated by Fujii et al. (US 2011/0247674).
	In ¶’s 8, 54 and 73 and the examples, Fujii et al. teach a sealing composition comprising two adhesive components, a rubber component (exemplified by a copolymer of isobutene and isoprene rubber in ¶ 43) and a polyolefin(exemplified by polyethylene and polyvinyl acetate and ethylene in ¶ 53 and 54), wherein the rubber component is 40 to 90 percent of the two components (See ¶ 14); the composition also comprising 1 to 300 parts of a tackifying agent, exemplified by rosin resin, (See ¶’s 18 and 73); wherein no blocking agent is required.
	Regarding the recitation of properties of the “at least one adhesive binder”, as isobutene and isoprene rubber are explicitly listed in claim 3 as meeting the requirement for said binder, this requirement is met by these applicant’s preferred embodiments of the binder.
	Thus, the requirements for rejection under 35 U.S.C. 102 ((a)(1)/(a)(2))  are met.

Claim(s) 1-6, 8, 16, 18 and 19 is/are rejected under 35 U.S.C. 102 ((a)(1)/(a)(2)) as being anticipated by Clay et al. (US 2015/0218426).
	In ¶’s 13 and 32, Clay et al. teach a heat seal adhesive composition comprising a first polymer(binders), exemplified by natural rubber and a second polymer(binder), exemplified by a group including vinyl acetate copolymers, ethylene-acrylate acid copolymer (i.e., polyethylene acrylate) (See ¶’s 26-28), wherein the polymers/binders were greater than 50% of the composition and first polymer represent 50 -98% of the polymer  (See ¶’s 29 and 30); wherein the composition comprised up to 40% of a tackifier, such as rosin resins, and no blocking agent is required.
	Regarding the recitation of properties of the “at least one adhesive binder”, as natural rubber is explicitly listed in claim 3 as meeting the requirements for said binder, these requirements are met by these applicant’s preferred embodiments of the binder.
	Thus, the requirements for rejection under 35 U.S.C. 102 ((a)(1)/(a)(2))  are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2011/0247674) or Clay et al. (US 2015/0218426), in view of Enold et al. (USPN 2,301,356) or Stanssens et al. (US 2012/0302660).
	While Fujii et al. or Clay et al., above, do not recite including cyclic imide copolymers in their polymeric adhesive compositions, it is known in the art to add cyclic amide to adhesive/coating compositions, for the purpose of improving heat sealable and water barrier properties in the compositions, such as taught by Stanssens et al. (See ¶ 7). 
	In page 1, lines 5-24 and page 3, lines 19-20, Enold et al.  teach adding cyclic imide copolymers to adhesive/coating compositions
	In ¶’s 1 and 27, Stanssens teach adding the cyclic imide copolymers to heat sealing adhesive/coating compositions at a ratio of at least 5:95 to the binders.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to add the cyclic imide copolymers to adhesive/coating compositions in the adhesive coatings of Enold et al. or Stanssens et al., of obtain the advantages taught by Stanssens et al, motivated by a reasonable expectation of success.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2011/0247674) or Clay et al. (US 2015/0218426), in view of Tang et al. (CN 102559078) or Tripier et al. (US 2013/0252496).
	While Fujii et al. or Clay et al., above, do not explicitly cite the tackifier to be an ethylene acrylic acid copolymer, it is well known in the art to use ethylene acrylic acid copolymer as tackifiers in adhesives composition, particularly for the purpose of adjusting the required heat-sealablity properties of the product, such as taught by Tripier et al. (See ¶ 84). 
	In the abstract, al.  Tang et al. teach using ethylene acrylic acid copolymers as a tackifier in heat sensitive adhesive compositions.
	In ¶’s 23 and 82-89, Tripier et al. teach a heat seal adhesive composition comprising binders and a tackifier, wherein the preferred tackifier, for the heat-sealablity properties of the product, is an ethylene acrylic acid copolymer.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use ethylene acrylic acid copolymer as the tackifier in the heat seal adhesive compositions of Fujii et al. or Clay et al., to obtain the tackifier properties taught by the prior art, motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE